Title: To George Washington from Edmund Randolph, 4 January 1787
From: Randolph, Edmund
To: Washington, George



Sir
Richmond Jany 4. 178[7]

Inclosed I return to you the papers which accompanied your favor of the 25th ulto. It did not reach me, until yesterday morning, when I submitted the whole to the assembly. But the approach of the session to an end forbids them to take up new business. The day after tomorrow is fixed for their departure, and much of what is now before them must be left incomplete. I am therefore desired by the speaker of the delegates to send the papers to you; and to assure you, that the assembly are fully sensible of your readiness to embrace every opportunity to improve the manufactures of our country. You know, sir, that the executive cannot give an establishment or even aid to Mr de la Vallée, without the approbation of the legislature.

Altho’ I was compelled by duty to lay before the council your answer to my notification of your appointment to Phila., I was happy to find them concurring with me, in the propriety of intreating you not to decide on a refusal immediately. Perhaps the obstacles, now in view, may be removed, before May; and the nomination of a successor, if necessary at all, will be as effectually made sometime hence, as now. Perhaps too (and indeed I fear the event) every other consideration may seem of little waight, when compared with the crisis, which may then hang over the united states. I hope therefore, that you will excuse me for holding up your letter for the present, and waiting until time shall disclose the result of the commotions now prevailing. I have the honor sir to be with the most perfect exteem and respect yr mo. ob. serv.

Edm: Randolph

